DETAILED ACTION
This is the Office action based on the 16823552 application filed March 19, 2020, and in response to applicant’s argument/remark filed on November 4, 2021.  Claims 1-3, 5-15 and 23-30 are currently pending and have been considered below.  Applicant’s cancellation of claims 4 and 16-22 acknowledged.	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the 
Claim 26 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “the array of etch-assist emitters is selected from the group consisting of a VCSEL array, a microheater array, a micromirror array and an LED array” in the specification.  Although the specification teaches “the etch-assist radiation may emanate from a projector.  For example, the projector may be a laser or LED projector as commonly known within the art.  The projector may utilize a reflective LC screen such as a liquid crystal on silicon (LCOS) chip or a digital micro mirror device (DMD) for spatially modulating a laser beam or projecting a "scene" onto the etchant at the substrate-etchant interface” in paragraph 0084, this is narrower in scope than a micromirror array.
Claim 27 rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner is unable to find support for the limitation “spatially adjusting the spatially controlled electromagnetic radiation during the substrate etching process comprises modulating the electromagnetic radiation with a modulation device” in the specification.  Although the specification teaches “the etch-assist radiation 115 emanating from a single etch-assist emitter 109 is spatially modulated by a screen 1010 
Claims 2-3, 5-15 and 23-30 rejected under 35 U.S.C. 112(a) because they are directly or indirectly dependent on claim 1 or 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the measured property for the substrate”  in claim 1 lacks antecedent basis because, although the claim previously recites “measuring a property of the substrate surface” (emphasis added), there is no previous measurement for the substrate being performed.          Furthermore, the term “the substrate surface” in the phrase “measuring a property of the substrate surface” also lacks antecedent basis because there is no previous substrate surface recited.  Rather, one of ordinary skill in the art would not be clear whether this term refers to the “bottom surface” or the “top surface” of the substrate that are recited in Line 3 of the claim.        For the purpose of examining it will be assumed that the surface in the limitations above refers to the surface at the “etchant-substrate interface”.
Claim 24 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 25 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term “the array of etch-assist emitters” lacks antecedent basis because no array of etch-assist emitters is recited previously.
Claims 2-3, 5-15 and 23-30 rejected under 35 U.S.C. 112(b) because they are directly or indirectly dependent on claim 1 or 25. 
Response to Arguments
Applicant's arguments filed November 4, 2021 have been fully considered as follows:--Regarding Applicant’s argument that the previously cited prior arts do not teach the amended features, this argument is persuasive.  However, it is noted that the amended features is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement and under 35 U.S.C. 112(b) as being indefinite, as explained above.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
         A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/THOMAS T PHAM/Primary Examiner, Art Unit 1713